Exhibit 10.33

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of December 10, 2014 (the “First Amendment Date”) and is entered into by and
among CELLADON CORPORATION, a Delaware corporation, and each of its subsidiaries
(hereinafter collectively referred to as the “Borrower”), HERCULES TECHNOLOGY
III, L.P., a Delaware limited partnership (HT III”), and HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., a Maryland corporation (“HTGC”). Capitalized terms used
herein without definition shall have the same meanings given them in the Loan
Agreement (as defined below).

RECITALS

A. Borrower, Agent and Lender have entered into that certain Loan and Security
Agreement dated as of July 31, 2014 (as may be amended, restated, or otherwise
modified, the “Loan Agreement”), pursuant to which Lender has agreed to extend
and make available to Borrower certain advances of money.

B. Borrower, Agent and Lender desire to amend the Loan Agreement upon the terms
and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS.

1.1 The definition of “Funding Milestone” in the Loan Agreement is hereby
amended and restated in its entirety as follows:

“Funding Milestone” means the delivery of a written notice from the Borrower to
Agent that states that the Phase2b data supports the continued development of
MYDICAR for reducing hospitalization for heart failure in Nab-negative NYHA
class III or class IV heart failure patients who are not in immediate need of a
left ventricular assist device or heart transplant, with the next clinical step
for such indication (other than the two previously planned studies as disclosed
to Agent) being a phase III study or for registration for approval, all as
reasonably determined by Borrower’s senior management and board of directors not
later than June 30, 2015. For the avoidance of doubt, any determination by the
Borrower’s senior management and board of directors that the Phase2b data
supports the development of MYDICAR for other indications or supports the
conduct of one or more different studies at any phase level will not prevent the
occurrence of a Funding Milestone that would otherwise be deemed to have
occurred upon satisfying the conditions in the previous sentence.

1.2 Section 2.1(a)(ii). Section 2.1(a)(ii) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

(ii) Subject to the terms and conditions of this Agreement, beginning on the
date that the Funding Milestone has been achieved and continuing through
June 30, 2015, Lender will severally (and not jointly) make in an amount not to
exceed its respective Term Commitment, the Second Tranche Advance.



--------------------------------------------------------------------------------

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
to Lender and Agent that:

2.1 Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing with respect to which Borrower has not been notified in writing by
Agent or Lender.

2.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment.

2.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Agent and Lender on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect.

2.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower.

2.5 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

2.6 As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations. Borrower acknowledges that Lender and Agent have
acted in good faith and have conducted in a commercially reasonable manner their
relationships with Borrower in connection with this Amendment.

Borrower understands and acknowledges that Lender and Agent are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Agent
or Lender may now have or may have in the future under or in connection with the
Loan Agreement (as amended hereby) or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof. Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

 

2



--------------------------------------------------------------------------------

4. RESERVED

5. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following condition precedent:

5.1 Amendment. Borrower, Agent and Lender shall have duly executed and delivered
this Amendment to each other.

5.2 Payment of Lender Expenses. Borrower shall have paid all Lender expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

6. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment. This Amendment may
be executed by facsimile, portable document format (.pdf) or similar technology
signature, and such signature shall constitute an original for all purposes.

7. INCORPORATION BY REFERENCE. The provisions of Section 11 of the Agreement
shall be deemed incorporated herein by reference, mutatis mutandis.

8. SECOND TRANCHE ADVANCE REFINANCED. For the avoidance of doubt, the
$15,000,000 commitment for the Second Tranche Advance set forth in
Section 2.1(a)(ii) of the Loan Agreement in effect prior to this Amendment has
been terminated in full and is now replaced by the Second Tranche Advance
commitment set forth in this Amendment.

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER: CELLADON CORPORATION Signature:

/s/ Paul B. Cleveland

Print Name:

Paul B. Cleveland

Title:

President and CFO

Accepted in Palo Alto, California:

 

AGENT AND LENDER: LENDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

Signature:

/s/ Ben Bang

By: Hercules Technology SBIC Name: Ben Bang Management, LLC, its General Title:
Associate General Counsel Partner By: Hercules Technology Growth Capital, Inc.,
its Manager By:

/s/ Ben Bang

Name: Ben Bang Title: Associate General Counsel

 

4